Citation Nr: 9906697	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-47 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active military service from March 1961 to 
January 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision by the Togus, 
Maine Regional Office (RO).  A notice of disagreement was 
received in April 1994 and a statement of the case was issued 
in May 1994.  The veteran requested a personal hearing in his 
substantive appeal received in November 1994.  The hearing 
was held at the RO in January 1995.  This case was previously 
before the Board in August 1996, and was remanded to the RO 
for further evidentiary development.  The RO completed some 
of the requested development and a supplemental statement of 
the case was issued in September 1998.  The case was then 
returned to the Board for appellate review.  A review of the 
records shows that there has not been full compliance with 
the remand directives, hence, this matter must again be 
remanded to the RO for further evidentiary development.


REMAND

The Board initially notes that the RO has obtained medical 
records pertaining to treatment at the VA medical facilities 
in Sheridan, Wyoming, Cheyenne, Wyoming, and Denver, 
Colorado, and Togus, Maine, and at Satellite North CDRP.  
Hence, that portion of the remand has been satisfied.  
Additionally, the RO sent two letters to the veteran, in 
September 1996 and November 1996, specifically requesting 
more details about any stressful events that may have 
happened in service and caused his PTSD.  The veteran was 
also provided a PTSD Questionnaire.  A review of the file 
shows that the veteran did not respond to either letter, and 
has yet to submit a PTSD Questionnaire.   

Since the veteran provided no other information pertaining to 
any stressor events, there is only one verifiable stressor 
event of record.  Accordingly, the RO has apparently 
attempted to verify this event.  On VA examination in October 
1993 the veteran reported flashbacks pertaining to an 
incident when he arrived in Danang, Vietnam.  He claimed that 
his plane came under small arms fire during landing, and 
eight or ten people were killed.  

In January 1997 the RO sent a Request for Information to the 
National Personnel Record Center (NPRC), asking for "any 
records showing date left for Vietnam, date arrived in 
Vietnam, and whether veteran flew military, commercial, 
etc."  In an April 1997 response letter, the NPRC indicated 
that for flight information, the RO should contact DFAS in 
Indianapolis, IN, and attached the veteran's DA Form 20.  
There is no indication that the RO contacted DFAS..  Rather, 
it appears that the RO called the veteran in February 1998 in 
an attempt to clarify the circumstances surrounding the 
incident in which the veteran's plane was fired upon while 
flying into Danang in 1966.  The veteran indicated that the 
flight was on an Air Force C-124 that took him from Tan San 
Nhut AB to Danang.  He reported that the flight was his 
"PCS-IN" bringing him to Vietnam on June 6, 1966.  

Subsequently, in a February 1998 Report of Contact, the RO 
noted that the Army Historian was called for more information 
regarding incidents on flights into Danang, and the RO was 
referred to the Air Force Library because the Danang AB was 
under Air Force control.  In February 1998 the RO spoke with 
an Air Force historian in Washington, DC, who was "to obtain 
U.S. Army & Joint Services Environmental Support Group 
(USASCRUR) confirmation of fatalities and a manifest of the 
flight from MAC records at Kirkland AFB, NM."  The Air Force 
historian apparently provided, in February 1998, a list of 
casualties and MIAs for the entire month of June 1996, from 
the USASCRUR.  A review of these records confirms that they 
provide no corroboration for the veteran's reported stressor 
event.  The Board therefore finds that the RO has 
satisfactorily attempted verification of this alleged 
stressor event, and no further development necessary.

The Board also notes that the RO was directed to clarify 
whether the veteran wanted a hearing before the Board.  In 
June 1998 the RO sent a letter to the veteran requesting 
whether he desired a hearing before the Board.  The record 
reflects that he has not responded, hence, we may assume that 
he does not desire such a hearing.

In the August 1996 remand, however, the Board specifically 
noted that the veteran has been awarded a Combat Infantryman 
Badge (CIB), which would normally be viewed as conclusive 
evidence of the claimed inservice stressor.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1998).  The Board 
also noted that there was conflicting evidence in the record 
as to when and why the veteran received the CIB.  It appears 
that the CIB was awarded for the veteran's service in the 
Dominican Republic, however, the February 1994 rating 
decision and the May 1994 statement of the case both 
attributed it to the veteran's service in Vietnam.  As 
previously noted, the difference is important because the 
only stressful events claimed by the veteran as the cause of 
his PTSD are related to service in Vietnam.  The RO was 
specifically directed to contact the service department and 
request clarification of the circumstances behind the 
awarding of the CIB to the veteran, the date of the award, 
and the specific military service, i.e., whether it was 
awarded for Vietnam service, which was the basis for the 
award.  The record reflects, however, that the RO has not yet 
contacted the service department to obtain such information.  
Such development is crucial to the claim of service 
connection for PTSD and must be accomplished prior to the 
Board rendering a decision.

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  The Board 
recognizes that another remand will only further delay the 
adjudication of the veteran's appeal, which has been pending 
for several years.  However, there has been a failure to 
comply with one of the terms of the Board's August 1996 
remand order, thus rendering the record incomplete and 
impeding the Board's review.  These developmental 
deficiencies must be addressed prior to the Board rendering a 
decision.  In light of the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals, prior to March 1, 1999) (Court) recent directive to 
the Board regarding remands, the Board is compelled to remand 
this case for the RO to fully comply with the Board's remand 
of August 1996.  Stegall v. West, 11Vet. App. 268 (1998).  In 
Stegall the Court held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders and that a remand by the Board imposes upon 
the RO a concomitant duty to ensure compliance with all of 
the terms of the remand.  The Court noted that where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  Hence, the 
Board must remand this matter for compliance with its August 
1996 remand.

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The RO should contact the service 
department and request clarification of 
the circumstances behind the awarding of 
the Combat Infantryman's Badge to the 
veteran, the date of the award, and the 
specific military service which was the 
basis for the award.  It must be 
ascertained if it was awarded for Vietnam 
service.

3.  After the RO receives a response 
pertaining to the award of the Combat 
Infantryman's Badge, the RO should make a 
formal finding as to whether or not the 
veteran was engaged in combat with the 
enemy when any claimed stressors 
occurred, including during service in 
Vietnam.  In making such a finding, the 
RO should also consider any additional 
evidence submitted by the veteran.

4.  In the event the RO determines the 
evidence reasonably supports a finding of 
any stressors, the veteran should be 
scheduled for a special psychiatric 
examination by a board of two examiners 
for the purpose of conferring and 
consulting as to the nature of any 
psychiatric disability.  The examiners 
should be furnished the RO's specific 
listing (and complete and accurate 
description) of any stressors the RO has 
determined are reasonably supported by 
the record.  The claims file should also 
be available for review by the examiners 
in conjunction with the examination, and 
all appropriate psychological tests 
should be accomplished.  If the examiners 
determine a diagnosis of PTSD is 
warranted, they should specifically state 
whether or not the PTSD is caused by any 
of the stressors the RO has found to be 
supported by the evidence.  A clear and 
complete rationale for the opinions of 
the examiners should be set forth.

5.  The RO should review the 
aforementioned remand orders and ensure 
that there has been full compliance with 
each directive.  The RO should then 
review the claim.  If it remains denied, 
the veteran and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals, prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, prior 
to March 1, 1999).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


